Title: To George Washington from Major General John Thomas, 8 May 1776
From: Thomas, John
To: Washington, George



Sir,
Head-Quarters Point de Chambault 8th May 1776

Immediately on my arrival at the camp before Quebec, which was on the first instant, I examined into the state of the army, and found by the returns there were 1900 men. Of this number only a 1000 were fit for duty, Officers included; the remainder were Invalids, chiefly confined with the small pox. Three hundred of the effective were Soldiers whose inlistments expired the 15th Ultimo, many of whom peremptorily refused duty, and all were very importunate to return home; and two hundred others engaged for the year, had received the infection of the small pox by inoculation, & wou’d in a short time be in the Hospitals. Several posts were necessary to be supported by the small number able to do duty, at such distances from each other, that by means of Rivers and other obstructions, not more than 300 men could be rallied to the relief of any one post, should it be attacked by the whole force of the enemy.
In all our magazines there were but 150 lb. of powder, nor more than six days provision; the French Inhabitants (as I hinted in my last) much disaffected, so that supplies of any kind were obtained with great difficulty from them.

Considering these & many other disagreable circumstances, I thought it expedient to call a council of war, and the council, consisting of Brigdr Genl Wooster, and all the Field Officers in camp, after mature deliberation were unanimously of opinion that, as upon the first arrival of any reinforcement to the enemy, all communication by the River would inevitably be cut off by their armed vessels, it was absolutely necessary for the safety of the Invalids, immediately to remove them to the Three Rivers, and to collect the Artillery and other stores, in order to move them & the army further up the River, as soon as it could conveniently be done, to secure some posts where there would be a prospect of resisting with success. This was on the 5th Instant, and in the evening of the same day I received certain intelligence of fifteen ships being 40 leagues below Quebec. Early the next morning five of them appeared in sight, and the wind and tide being favorable, they soon arrived before the City. We were at this time employed in carrying the sick on board the Batteaux, removing the Artillery &c. the enemy in landing their Troops, & as the event shews in preparing to make a sallie. Our movements were retarded by the change, the arrival of these vessels produced in the Inhabitants; for they would neither furnish us with teams, nor afford us the least assistance, but kept themselves concealed.
About one o’clock a considerable body of the enemy attacked our Centries & Main guard, in consequence of which I instantly ordered the Troops under arms, detached a party to support the main-guard, which was now coming off in good order. By the best Judgement I could make, the enemy were a thousand strong, formed into two divisions, in columns six deep.
The most that we could collect at this time on the Plains did not exceed a quarter of that number with one field piece, whereas the enemy were supported with a train of six pieces of Cannon. No entrenchments had been thrown up, nor any lines formed which would serve for a cover; we had no place of retreat, if we had been overpowered with numbers; that a defeat would have been decisive against the whole army in this encampment, and victory would have given us no considerable advantages, as the enemy might securely have retreated to their Garrison, and their Shipping entirely commanded the River. This being our situation, rather than contend on so unequal

ground, with so little probab⟨il⟩ity of reaping emolument by the contest, by advice of the Field Officers present, I gave orders for the army to march up the River, as far as this place, where the greater part came up yesterday. On my arrival I without delay called a council of war, a copy of the determinations of which I have enclosed, as I have of that held in camp before Quebec. The result of this council was, as your Excellency will see, to advance still further up the River, and was founded on several reasons, some of which I will suggest. The ships of war were hastning forward with all possible dispatch, and had already got up to Jacques-Cartier, between two or three leagues distant from hence; we had no cannon to prevent their passing the falls of Richelieu, (the only advantageous post to fortify for this purpose.) Our provision would not more than subsist the army for two or three days. We should, therefore, labor under the same disadvantages at Dechambault as before Quebec, the men of war would run up the River, intercept all our resources, & soon oblige us to decamp.
I shall, however, send the Invalids forward, and remain here myself with about 500 men, untill I receive advices from Montreal, whether such supplies can be dispatched immediately, as will enable me to defend this post.
The cannon in the Batteaux were taken, and near two Tons of powder, which Genl Schuyler had forwarded by Lieunt Colo. Allen were unfortunately intercepted by a Frigate, before it reached the camp.
I hope my conduct in these transactions will meet with your Excellency’s approbation. I have kept the importance of the cause in view, and acted according to the best of my understanding. I do not mean to reflect on any Gentleman who has had the command in this department, but in my ideas of war, as there was nothing which promised success in the issue, it wou’d have been highly proper to have made this movement some weeks past. I am, with great respect Your Excellency’s Most obedient Hble Servant

Jno. Thomas

